UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6401


THOMAS LEE GEDDIE,

                     Petitioner - Appellant,

              v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Terry L. Wooten, Senior District Judge. (9:18-cv-02236-TLW)


Submitted: July 23, 2020                                            Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Lee Geddie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Lee Geddie seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2254 (2018) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended that

relief be denied and advised Geddie that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Geddie has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2